      Case 1:18-cv-10364-LGS-SDA Document 845 Filed 06/09/21 Page 1 of 2




June 8, 2021

Via ECF
                                                                                              6/9/2021
The Honorable Stewart D. Aaron
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, N.Y. 10007


                Re:     Allianz Global Investors GmbH, et al. v. Bank of America Corp., et al.,
                        No. 18 Civ. 10364 (LGS) (SDA) (S.D.N.Y. 2018)

Dear Judge Aaron:

                Under Section I.D. of the Court’s Individual Practices, we write on behalf of
Plaintiffs and Defendant Morgan Stanley (the “Parties”) regarding the deadline set by the Court
in its May 7, 2021 order, Dkt. 827, and extended to today in the Court’s June 4, 2021 order,
Dkt. 840; see also Dkt. 836 (granting extension to June 3, 2021).

                The Parties continue to engage in meet and confer discussions regarding the
review of Morgan Stanley’s custodian discovery. To enable the Parties additional time to
conduct these discussions and attempt to resolve any potential disputes, the Parties respectfully
request that the Court extend the deadline to file a letter setting out outstanding disputes relating
to custodian discovery, if any, from today to Wednesday, June 16, 2021.

               This is the third request for an extension of the deadline to file this joint letter.
Given that the deadline for substantial completion of document discovery for all parties is
currently December 6, 2021, Dkt. 819, the requested extension should have no impact on the
overall case schedule.

                                                        Respectfully submitted,




    Request GRANTED. SO ORDERED.
    Dated: 6/9/2021




                                                   1
       Case 1:18-cv-10364-LGS-SDA Document 845 Filed 06/09/21 Page 2 of 2




QUINN EMANUEL URQUHART &                WACHTELL, LIPTON, ROSEN & KATZ
SULLIVAN LLP
                                        By: /s/ Justin L. Brooke
By: /s/ Daniel L. Brockett              Jonathan M. Moses
Daniel L. Brockett                      Andrew J.H. Cheung
51 Madison Avenue, 22nd Floor           Justin L. Brooke
New York, New York 10010                51 West 52nd Street
Telephone: (212) 849-7000
Fax: (212) 849-7100                     New York, New York 10019
danbrockett@quinnemanuel.com            Telephone: (212) 403-1000
                                        JMMoses@wlrk.com
Jeremy D. Andersen (pro hac vice)       AJHCheung@wlrk.com
Anthony P. Alden (pro hac vice)         JLBrooke@wlrk.com
Johanna Y. Ong (pro hac vice)
865 South Figueroa Street, 10th Floor   Attorneys for Defendants Morgan Stanley,
Los Angeles, California 90017           Morgan Stanley & Co., LLC, and Morgan
Telephone: (213) 443-3000               Stanley & Co. International plc
Fax: (213) 443-3100
jeremyandersen@quinnemanuel.com
anthonyalden@quinnemanuel.com
johannaong@quinnemanuel.com

Counsel for Plaintiffs




                                        2
